Citation Nr: 0905138	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-35 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The Veteran had certified service with the Philippine Scouts 
from March 1946 to February 1949.  The appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  By a December 2006 decision, the Board granted service 
connection for the cause of the Veteran's death.  

2.  As the benefit afforded by a grant of service connection 
for the cause of the Veteran's death is greater than the 
benefit afforded by a grant of nonservice-connected death 
pension benefits, the issue of whether new and material 
evidence has been received to reopen a claim for basic 
eligibility for nonservice-connected death pension benefits 
is moot.  


CONCLUSION OF LAW

As there remains no issue of controversy, the Board has no 
jurisdiction to adjudicate the claim of whether new and 
material evidence has been received to reopen a claim for 
basic eligibility for nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 1310, 1521, 7104 (West 2002); 38 
C.F.R. §§ 3.3, 3.312, 3.314, 20.101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant perfected appeals of the RO's decisions denying 
service connection for the cause of the Veteran's death and 
declining to reopen a claim for basic eligibility for 
nonservice-connected death pension benefits.  In a December 
2006 decision, the Board granted service connection for the 
cause of the Veteran's death.  The benefit afforded by a 
grant of service connection for the cause of the Veteran's 
death is greater than the benefit afforded by a grant of 
nonservice-connected death pension benefits.  See 38 U.S.C.A. 
§§ 1310, 1521(a); 38 C.F.R. §§ 3.3, 3.312 3.314(b), 20.101.  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim for basic eligibility for 
nonservice-connected death pension benefits is rendered moot 
and must be dismissed as such.  See 38 U.S.C.A. § 7104.  


ORDER

The appeal is dismissed.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


